DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,610,896 in view of Treat (US 6244815) or Reis (US 20010004438). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims substantially overlap in claimed subject matter, including the defining of the manifold member and vibration generating member with the grooves formed in the surface of the vibration generating member. Forming the grooves in the bottom of a channel versus in the surface of the vibration generating member is the only literal difference, but forming the grooves in the channel still means that the grooves are formed in the outer surface of the vibration generating member. The claims fail to teach the inner volume comprising “an enlarged radius portion having a predetermined width and extending around a portion of a circumference of the inner volume from the inlet orifice to the outlet orifice”.
However, Treat teaches the inner volume comprises an enlarged radius portion having a predetermined width and extending around a portion of a circumference of the inner volume from the inlet orifice to the outlet orifice (see Figures 5-6 and 8-9, the radius portion that the fluid “66” travels is enlarged around the circumference from inlet to outlet). Reis teaches the inner volume comprises an enlarged radius portion having a predetermined width and extending around a portion of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamber of ‘896 such that the inner volume comprises an enlarged radius portion having a predetermined width and extending around a portion of a circumference of the inner volume from the inlet orifice to the outlet orifice as taught by Treat or Reis for the purposes of streaming work medium that can expand continually without any excessive sound development occurring.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,987,698 in view of Treat (US 6244815) or Reis (US 20010004438). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims substantially overlap in claimed subject matter, including the defining of the manifold member and vibration generating member with the grooves formed in the surface of the vibration generating member. Forming the grooves in the bottom of a channel versus in the surface of the vibration generating member is the only literal difference, but forming the grooves in the channel still means that the grooves are formed in the outer surface of the vibration generating member. The claims fail to teach the inner volume comprising “an enlarged radius portion having a predetermined width and extending around a portion of a circumference of the inner volume from the inlet orifice to the outlet orifice”.
However, Treat teaches the inner volume comprises an enlarged radius portion having a predetermined width and extending around a portion of a circumference of the inner volume from the inlet orifice to the outlet orifice (see Figures 5-6 and 8-9, the radius portion that the fluid “66” travels is enlarged around the circumference from inlet to outlet). Reis teaches the inner volume comprises an enlarged radius portion having a predetermined width and extending around a portion of a circumference of the inner volume from the inlet orifice to the outlet orifice (see Figures 1 and 3, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamber of ‘698 such that the inner volume comprises an enlarged radius portion having a predetermined width and extending around a portion of a circumference of the inner volume from the inlet orifice to the outlet orifice as taught by Treat or Reis for the purposes of streaming work medium that can expand continually without any excessive sound development occurring.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 5314305) in view Treat (US 6244815) or Reis (US 20010004438), and further in view of Neumann (US 20180292501) and Elliston (US 3866480).
Regarding claims 1-4 and 6-7;
Fink discloses a hydraulic vibration generation device comprising: a manifold member comprising an inner volume (14), a fluid inlet orifice (8) and a fluid outlet orifice (9); a vibration generating member comprising a grooved drive and an off-center weight (see drive “2” with grooves 27); two bearings (11, 15) operatively coupled to opposing ends of the vibration generating member; and two bearing retaining plates (12, 13), wherein: the inner volume receives the vibration generating member within the inner volume (Figure 3); the bearing 
Fink fails to teach the inner volume comprises an enlarged radius portion having a predetermined width and extending around a portion of a circumference of the inner volume from the inlet orifice to the outlet orifice. Fink further fails to teach the fluid is oil, and therefore hydraulic oil flowing into the inner volume of the manifold member through the inlet orifice, wherein the hydraulic oil flows through the enlarged radius portion and a portion of the hydraulic oil engages the plurality of recessed grooves to rotate the vibration generating member, and the hydraulic oil flows out of the inner volume of the manifold member through the outlet orifice.
Treat teaches the inner volume comprises an enlarged radius portion having a predetermined width and extending around a portion of a circumference of the inner volume from the inlet orifice to the outlet orifice (see Figures 5-6 and 8-9, the radius portion that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamber of Fink such that the inner volume comprises an enlarged radius portion having a predetermined width and extending around a portion of a circumference of the inner volume from the inlet orifice to the outlet orifice as taught by Treat or Reis for the purposes of streaming work medium that can expand continually without any excessive sound development occurring.
Neumann teaches a vibration generating device (10) with an inlet (14) and outlet (22), the device further comprises a vibration generating member that rotates, the vibration generating member including a plurality of circumferentially spaced grooves (Figure 1A). The vibration generating member includes an off-center weight (20). Neumann further teaches “In this examples, compresses air is used, however other gases or liquids may be used”. It is therefore established that for vibration generating devices with grooves formed in the rotational device can utilize liquids or air/gas as the fluid medium. Elliston teaches a vibrating device with a rotor (39) including a plurality of grooves (50) formed in the peripheral surface of the rotor. The cavity (20) can be air or oil.
Because Fink discloses a vibration generating device with circumferentially spaced grooves that interact with a pressurized fluid, and because Neumann teaches that such vibration generating devices utilize liquid or gas, and because Elliston teaches that oil can be utilized as the liquid, it therefore would have been obvious to one of ordinary skill in the art before the 
	Regarding claim 8, Fink in view of Treat/Reis, Neumann, and Elliston teaches the vibration generating device according to claim 1 above. Fink as modified by Neumann and Elliston further teaches the vibration generating member is rotatable in one direction in response to flowing the hydraulic oil into the manifold member through the inlet orifice and out the outlet orifice and is rotatable in an opposite direction in response to flowing of the hydraulic oil into the manifold member through the outlet orifice and out the inlet orifice (flowing the fluid through the inlet travels around the circumference to the outlet, and vice versa with a changed fluid direction).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 5314305) in view Treat (US 6244815) or Reis (US 20010004438), Neumann (US 20180292501) and Elliston (US 3866480), and further in view of Wadensten (US 4472980).
Fink in view of Treat/Reis, Neumann, and Elliston teaches the vibration generating device according to claim 1 above.
Fink fails to teach a sealing member coupled between the bearing retaining plate and manifold member.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing and bearing retaining plates of Fink such that there is a sealing member coupled between them as taught by Wadensten for the purposes of sealing the fluid within the manifold member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745